Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Obviousness-Type Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761(CCPA1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process /file/ efs/quidance/eTD-info-l.jsp.

4.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11164517 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Present application (17497444)			US Patent 11164517 B2
Claim 1
Claim 1
A light-emitting display apparatus comprising: 
a driving transistor electrically connected between a first node and a second node and including a gate electrode connected to a third node; 
a switching transistor connected between a data line and the first node and including a gate electrode connected to a scan line; 
a first light emission control transistor connected between a first voltage line and the first node and including a gate electrode connected to a light emission control line; 
a light-emitting device including an anode electrically connected to the second node and a cathode; and 
a capacitor including a first electrode connected to the first voltage line and a second electrode connected to the third node, 
wherein the gate electrode of the first light emission control transistor is disposed on a same layer as the first electrode of the capacitor; and
wherein the first light emission control transistor further includes an auxiliary electrode disposed on a same layer as the second electrode of the capacitor and the gate electrode of the switching transistor.
An organic light-emitting display apparatus comprising:
an organic light-emitting diode comprising an anode and a cathode connected to a reference voltage line configured to receive a reference voltage;
a switching transistor comprising a gate electrode connected to a first scan line configured to receive a first scan signal and a source electrode connected to a data line configured to receive a data signal, the switching transistor being an NMOS transistor;
a storage capacitor comprising a first electrode and a second electrode configured to receive a power supply voltage;
a first light emission control transistor comprising a source electrode configured to receive the power supply voltage, a drain electrode connected to a drain electrode of the switching transistor and a gate electrode configured to receive a light emission control signal, the first light emission control transistor being a PMOS transistor;
a driving transistor comprising a source electrode connected to a drain electrode of the switching transistor, a drain electrode and a gate electrode connected to the first electrode of the storage capacitor;
……
wherein the gate electrode of the first light emission control transistor is disposed on a same layer as the first electrode of the storage capacitor; and
wherein the first light emission control transistor further includes an auxiliary electrode disposed on a same layer as the second electrode of the storage capacitor and the gate electrode of the switching transistor.

As shown in the comparison above, the instant application claim is broader in every aspect than the patent claim. For examples, the first node, the second node, and the third node in the instant application correspond to the source electrode, the drain electrode, and the gate electrode in US 11164517 B2, respectively. The instant application is therefore an obvious variant thereof. Claims 2-10 recite the same or similar limitations as claims 1-10 of US 11164517 B2, and therefore are rejected. 

5.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11164517 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Present application (17497444)			US Patent 11164517 B2
Claim 10
Claim 13
A light-emitting display apparatus comprising: 
a light-emitting device including an anode and a cathode; 
a first transistor connected between a first node and a second node and including a gate electrode connected to a third node; 
a second transistor connected between a data line and the first node and including a gate electrode connected to a first scan line; 
a third transistor connected between the second node and the third node and including a gate electrode connected to the first scan line; 
a fourth transistor connected between the third node and a reference voltage line and including a gate electrode connected to a second scan line; 
a fifth transistor connected between a first voltage line and the first node and including a gate electrode connected to a light emission control line; 
a sixth transistor connected between the second node and the anode of the light-emitting device and including a gate electrode connected to the light emission control line; 
a seventh transistor connected between the anode of the light-emitting device and the reference voltage line and including a gate electrode connected to a third scan line; and 
a capacitor including a first electrode connected to the gate electrode of the first transistor and a second electrode connected to the first voltage line; 
wherein the gate electrode of the fifth transistor is disposed on a same layer as the first electrode of the capacitor; and 
wherein the fifth transistor further includes an auxiliary electrode disposed on a same layer as the second electrode of the capacitor and the gate electrode of the second transistor.
An organic light-emitting display apparatus comprising:

an organic light-emitting diode comprising an anode and a cathode connected to a reference voltage line for receiving a reference voltage;

a switching transistor comprising a gate electrode configured connected to a first scan line to receive a first scan signal, a source electrode connected to a data line configured to receive a data signal, and a semiconductor active layer having an oxide semiconductor;
a storage capacitor comprising a first electrode and a second electrode configured to receive a power supply voltage;

a first light emission control transistor comprising a source electrode configured to receive the power supply voltage, a drain electrode connected to a drain electrode of the switching transistor and a gate electrode configured to receive a light emission control signal and a semiconductor active layer having polycrystalline silicon;

a driving transistor comprising a semiconductor active layer having polycrystalline silicon, a source electrode connected to a drain electrode of the switching transistor, and a gate electrode connected to the first electrode of the storage capacitor;

a second light emission control transistor comprising a gate electrode configured to receive the light emission control signal, the second light emission control transistor connected between the drain electrode of the driving transistor and the anode of the organic light-emitting diode, the second light emission control transistor configured to turn on during a light emission period;

a compensating transistor comprising a gate electrode connected to the first scan line, a source electrode connected to the drain electrode of the driving transistor, and a drain electrode connected to the gate electrode of the driving transistor;

an initializing transistor comprising a gate electrode connected to a second scan line different from the first scan line for receiving a second scan signal different from the first signal, a source electrode connected to the gate electrode of the driving transistor, and a drain electrode; and

a bypass transistor comprising a source electrode connected to the drain electrode of the second light emission control transistor, a drain electrode connected to the drain electrode of the initializing transistor, and a gate electrode connected to a third scan line different from the second scan line for receiving a third scan signal different from the second scan signal,
……
wherein the gate electrode of the first light emission control transistor is disposed on a same layer as the first electrode of the storage capacitor; and

wherein the first light emission control transistor further includes an auxiliary electrode disposed on a same layer as the second electrode of the storage capacitor and the gate electrode of the switching transistor.



As shown in the comparison above, the instant application claim is broader in every aspect than the patent claim. For examples, the first transistor, second transistor, third transistor, forth transistor, fifth transistor, sixth transistor, and seventh transistor in the instant application correspond to driving transistor, switching transistor, compensating transistor, initializing transistor, first light emission control transistor, second light emission control transistor, and by pass transistor of US 9337718 B2, respectively, and the first node, second node, and third node in the instant application correspond to the source electrode, drain electrode, and gate electrode in US 11164517 B2, respectively. The instant application is therefore an obvious variant thereof. 

6.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11164517 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Present application (17497444)			US Patent 11164517 B2
Claim 10
Claim 15
A light-emitting display apparatus comprising: 
a light-emitting device including an anode and a cathode; 
a first transistor connected between a first node and a second node and including a gate electrode connected to a third node; 
a second transistor connected between a data line and the first node and including a gate electrode connected to a first scan line; 
a third transistor connected between the second node and the third node and including a gate electrode connected to the first scan line; 
a fourth transistor connected between the third node and a reference voltage line and including a gate electrode connected to a second scan line; 
a fifth transistor connected between a first voltage line and the first node and including a gate electrode connected to a light emission control line; 
a sixth transistor connected between the second node and the anode of the light-emitting device and including a gate electrode connected to the light emission control line; 
a seventh transistor connected between the anode of the light-emitting device and the reference voltage line and including a gate electrode connected to a third scan line; and 
a capacitor including a first electrode connected to the gate electrode of the first transistor and a second electrode connected to the first voltage line; 
wherein the gate electrode of the fifth transistor is disposed on a same layer as the first electrode of the capacitor; and 
wherein the fifth transistor further includes an auxiliary electrode disposed on a same layer as the second electrode of the capacitor and the gate electrode of the second transistor.
An organic light-emitting display apparatus comprising:
an organic light-emitting diode comprising an anode and a cathode connected to a reference voltage line configured to receive a reference voltage;
a switching transistor comprising a gate electrode connected to a first scan line configured to receive an n-th scan signal having a high level during a programming period and a source electrode connected to a data line configured to receive a data signal, the switching transistor configured to turn on during the programming period;

a storage capacitor comprising a first electrode and a second electrode configured to receive a power supply voltage;

a driving transistor comprising a source electrode connected to a drain electrode of the switching transistor, a drain electrode and a gate electrode connected to the first electrode of the storage capacitor;

a first light emission control transistor comprising a gate electrode configured to receive a light emission control signal, the first light emission control transistor connected between a power supply line configured to receive the power supply voltage and the source electrode of the driving transistor, the first light emission control transistor configured to turn on during a light emission period;

a second light emission control transistor comprising a gate electrode configured to receive the light emission control signal, the second light emission control transistor connected between the drain electrode of the driving transistor and the anode of the organic light-emitting diode, the second light emission control transistor configured to turn on during the light emission period;

a compensating transistor comprising a gate electrode connected to the gate electrode of the switching transistor, a source electrode connected to the drain electrode of the driving transistor, and a drain electrode connected to the gate electrode of the driving transistor;

an initializing transistor comprising a gate electrode connected to a second scan line different from the first scan line for receiving an (n−1)th scan signal different from the n-th scan signal, a source electrode connected to the gate electrode of the driving transistor, and a drain electrode; and

a bypass transistor comprising a source electrode connected to the drain electrode of the second light emission control transistor, a drain electrode connected to the drain electrode of the initializing transistor, and a gate electrode connected to a third scan line different from the second scan line for receiving an (n+1)th scan signal different from the (n−1)th scan signal,
……
wherein the gate electrode of the first light emission control transistor is disposed on a same layer as the first electrode of the storage capacitor; and

wherein the first light emission control transistor further includes an auxiliary electrode disposed on a same layer as the second electrode of the storage capacitor and the gate electrode of the switching transistor.


As shown in the comparison above, the instant application claim is broader in every aspect than the patent claim. For examples, the first transistor, second transistor, third transistor, forth transistor, fifth transistor, sixth transistor, and seventh transistor in the instant application correspond to driving transistor, switching transistor, compensating transistor, initializing transistor, first light emission control transistor, second light emission control transistor, and by pass transistor of US 9337718 B2, respectively, and the first node, second node, and third node in the instant application correspond to the source electrode, drain electrode, and gate electrode in US 11164517 B2, respectively. The instant application is therefore an obvious variant thereof.

Reasons for Allowance
7.	Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED display device. The closet prior arts, Morita (US 10319297 B2), Morita (US 10546526 B2), Rieutort–Louis (US 20170365213 A1), Lee (US 20180151125 A1), and Li (US 20180033808 A1), individually or in combination, discloses an organic light-emitting display device comprising pixel circuits similar to the claimed invention, wherein each pixel circuit includes an organic light-emitting diode, a NMOS switching transistor, a PMOS first light emission control transistor, a PMOS second light emission control transistor, a PMOS driving transistor, a NMOS compensation transistor, a NMOS initializing transistor, a NMOS bypass transistor, and a storage capacitor, and wherein the first light emission control transistor further includes an auxiliary electrode disposed on a same layer as at least a second electrode of the storage capacitor and the gate electrode of the switching transistor. However, the closet prior arts of record fail to teach the gate electrode of the first light emission control transistor is disposed on a same layer as a first electrode of the storage capacitor.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691